DETAILED ACTION
This correspondence is responsive to the Application filed on December 9, 2021. Claims 1-17 are pending in the case, with claims 1 and 12 in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,216,521 in view of claims 1-19 of U.S. Patent No. 11,423,114.

Regarding independent claim 1, the ‘521 patent claims recite:
A method for generating content suggestions in a web content management service, the method comprising (i.e., generating content suggestions in a web content management service. ‘521 patent, claim 1, 17:54-55.): 
accessing, in a page editor, a page (i.e., opening (accessing), in a digital page editor, a digital page. ‘521 patent, claim 1, 17:56.); 
executing, from the page editor, a component browser, wherein the component browser is configured to enable viewing of a set of content items and corresponding metadata stored in a content repository of the web content management service (i.e., launching (executing), from the digital page editor, a component browser, wherein the component browser is configured to enable viewing of a set of digital content items and corresponding metadata stored in a content repository of the web content management service. ‘521 patent, claim 1, 17:57-61.); 
providing digital page information from the component browser to a web content management server, wherein the page information enables the web content management server to automatically access digital information of the page including explicit digital content of the page and any digital metadata contained in tags of content items in the page which are stored in the content repository (i.e., providing digital page information from the component browser to a web content management server, wherein the digital page information enables the web content management server to automatically access textual (digital) information of the digital page including explicit textual (digital) content of the digital page and any textual metadata contained in tags of content items in the digital page which are stored in the content repository. ‘521 patent, claim 1, 17:63- 18:2.); 
analyzing the digital content and the digital metadata of the page and identifying one or more words indicative of a subject of the page, the one or more words including a set of words having a highest term frequency according to a term-weighting analysis;
 The ‘521 patent claim 1 recites analyzing the textual (digital) content and the textual (digital) metadata of the digital page and identifying from the textual content and the textual metadata one or more words indicative of a subject of the digital page, the one or more words including a set of words having a highest term frequency according to a term frequency-inverse document frequency (TF-IDF) analysis. ‘521 patent, claim 1, 18:3-9. 
The ‘521 patent claims do not specifically recite term-weighting analysis. 
However, ‘’114 patent claims recite that at least one of the plurality of permutations of the one or more words identified by the TF-IDF analysis comprises an arrangement in which ones of the one or more words identified by the TF-IDF analysis having higher frequencies are positioned to receive greater weights in the suggested content query, and ones of the one or more words identified by the TF-IDF analysis having lower frequencies are positioned to receive lower weights (a term-weighing analysis) in the query.’114 patent, claim 1, 18:27-42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for generating content suggestions of the ‘521 patent claims using the term-weighting analysis of the ‘114 patent claims, with a reasonable expectation of success, in order to position terms in the query and identify suggested content items. ’114 patent, claim 1, 18:27-42; 17:66-18:57.
generating a suggested content query based at least in part on the identified words indicative of the subject of the page by generating an initial query that contains the set of words having the highest term frequency and providing the initial query to a runtime environment which generates a content permutations query that includes a plurality of permutations of the set of words having the highest term frequency, wherein the content permutations query is the suggested content query (i.e., generating a suggested content query based at least in part on the identified words indicative of the subject of the digital page by generating an initial query that contains the set of words having the highest term frequency and providing the initial query to a runtime environment which generates a second query that includes a plurality of permutations of the set of words having the highest term frequency, wherein the second query is the suggested content query. ‘521 patent, claim 1, 18:10-19.); 
forwarding the suggested content query to a search engine which is configured to search for content items stored in the content repository of the web content management service (i.e., submitting (forwarding) the suggested content query to a search engine which is configured to search for content items stored in the content repository of the web content management service. ‘521 patent, claim 1, 18:20-23.); 
receiving from the search engine one or more suggested content items responsive to the suggested content query, wherein the one or more suggested content items comprise content items stored in the content repository of the web content management service that are retrieved based on the identified words indicative of the subject of the page (i.e., receiving from the search engine one or more suggested content items responsive to the suggested content query, wherein the one or more suggested content items comprise content items stored in the content repository of the web content management service that are retrieved based on the identified words indicative of the subject of the digital page. ‘521 patent, claim 1, 18:24-30.); 
displaying in the component browser, the one or more suggested content items to a user of the page editor (i.e., displaying, in a window of the component browser, the one or more suggested content items to a user of the digital page editor. ‘521 patent, claim 1, 18:31-33.); and ATTORNEY DOCKET NO.Patent Application OPEN7201-1Customer No. 109422 - 27 – 
in response to a selected one of the suggested content items in the component browser, adding the selected one of the suggested content items to the explicit digital information of the page using the page editor (i.e., and in response to the user selecting one of the suggested content items in the window of the component browser, adding the selected one of the suggested content items to the explicit textual information of the digital page using the digital page editor. ‘521 patent, claim 1, 18:34-38.).  

Regarding dependent claim 2, the ‘521 patent claims recite:
wherein providing the digital page information from the component browser to the web content management server comprises providing a path for the digital page to the web content management server (i.e., ‘521 patent, claim 2, 18:39-42.).  

Regarding dependent claim 3, the ‘521 patent claims recite:
wherein the web content management server accessing the digital information associated with the page comprises the web content management server extracting text of any digital metadata of any digital content items and any image content items in the page (i.e., ‘521 patent, claim 3, 18:43-48.).
  
Regarding dependent claim 4, the ‘521 patent claims recite:
wherein the web content management server accessing the digital information associated with the page further comprises extracting digital information from at least one of: a file name of the page; and properties of the page (i.e., ‘521 patent, claim 4, 18:49-53.).  

Regarding dependent claim 5, the ‘521 patent claims recite:
wherein analyzing the digital information associated with the page is performed by the web content management server (i.e., ‘521 patent, claim 5, 18:54-56.).    

Regarding dependent claim 6, the ‘521 patent claims recite:
wherein the set of words having the highest term frequency is determined using a term frequency - inverse document frequency (TF-IDF) analysis of the digital information associated with the page (i.e., ‘521 patent, claim 6, 18:57-60.).    

Regarding dependent claim 7, the ‘521 patent claims recite:
further comprising generating, by an indexer, one or more indices of content items stored in the content repository; and searching, by the search engine, the one or more one or more indices to determine which of the content items in the content repository comprise the suggested content items responsive to the suggested content query (i.e., ‘521 patent, claim 7, 18:61-67.).
  
Regarding dependent claim 8, the ‘521 patent claims recite:
further comprising a user manually tagging, with a tagging module, keywords onto one or more of the content items stored in the content repository (i.e., ‘521 patent, claim 8, 19:1-4.).
 
Regarding dependent claim 9, the ‘521 patent claims recite:
further comprising a user manually tagging, with a tagging module, summaries onto one or more of the content items stored in the content repository (i.e., ‘521 patent, claim 9, 19:5-8.).  

Regarding dependent claim 10, the ‘521 patent claims recite:
further comprising uploading one or more image content items; for each of the uploaded image content items, providing the uploaded image content item to an image recognition service; receiving from the image recognition service one or more keywords associated with the subject of the uploaded image content item; and automatically tagging the uploaded image content item with the one or more keywords (i.e., ‘521 patent, claim 10, 19:9-16.). 

Regarding dependent claim 11, the ‘521 patent claims recite:
wherein the one or more suggested content items comprise image content items, and wherein displaying the one or more suggested content items to the user comprises displaying the image content items in an image component browser (i.e., ‘521 patent, claim 11, 19:17-21.). 

Regarding independent claim 12, the ‘521 patent claims recite:
A method for generating content suggestions in a web content management service, the method comprising (i.e., ‘521 patent claim 12, 19:22-23.): 
accessing, in a page editor, a page (i.e., opening (accessing), in a digital page editor, a digital page; ‘521 patent claim 12, 19:24.); 
executing, from the page editor, a component browser, wherein the component browser is configured to enable viewing of a set of content items and corresponding metadata stored in a content repository of the web content management service (i.e.,  launching (executing), from the digital page editor, a component browser, wherein the component browser is configured to enable viewing of a set of digital content items and corresponding metadata stored in a content repository of the web content management service. ‘521 patent claim 12, 19:25-29.); 
automatically extracting digital information from one or more of the page and any assets contained in the page, the digital information including explicit digital content of the page and any digital metadata contained in tags of content items in the page and any digital assets contained in the digital page which are stored in the content repository (i.e., automatically extracting textual information from one or more of the digital page and any digital assets contained in the digital page, the textual information including explicit textual content of the digital page and any textual metadata contained in tags of content items in the digital page and any digital assets contained in the digital page which are stored in the content repository. ‘521 patent claim 12, 19:30-37.); 
determining one or more words indicative of a subject of the page, the one or more words including a set of words having a highest term frequency according to a term-weighting analysis, and by generating an initial query that contains the set of words having the highest term frequency in the page and providing the initial query to a runtime environment which generates a content permutations query that includes a plurality of permutations of the set of words having the highest term frequency;
 The ‘521 patent claims recite determining from the extracted textual content and the textual metadata one or more words indicative of a subject of the digital page, the one or more words including a set of words having a highest term frequency according to a term frequency-inverse document frequency (TF-IDF) analysis, and by generating an initial query that contains the set of words having the highest term frequency in the digital page and providing the initial query to a runtime environment which generates a second query that includes a plurality of permutations of the set of words having the highest term frequency. ‘521 patent claim 12, 19:38-20:7. 
The ‘521 patent claims do not specifically recite term-weighting analysis. 
However, ‘114 patent claims recite that at least one of the plurality of permutations of the one or more words identified by the TF-IDF analysis comprises an arrangement in which ones of the one or more words identified by the TF-IDF analysis having higher frequencies are positioned to receive greater weights in the suggested content query, and ones of the one or more words identified by the TF-IDF analysis having lower frequencies are positioned to receive lower weights (a term-weighing analysis) in the query.’114 patent, claim 1, 18:27-42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for generating content suggestions of the ‘521 patent claims using the term-weighting analysis of the ‘114 patent claims, with a reasonable expectation of success, in order to position terms in the query and identify suggested content items. ’114 patent, claim 1, 18:27-42; 17:66-18:57.
querying a search engine using the content permutations query (i.e., querying a search engine using the second query; searching the content repository of the web content management service for content items having one or more of the identified words indicative of the subject of the digital page. ‘521 patent claim 12, 20:8.);  
searching the content repository of the web content management service for content items having one or more of the identified words indicative of the subject of the page (i.e., searching the content repository of the web content management service for content items having one or more of the identified words indicative of the subject of the digital page. ‘521 patent claim 12, 20:9-12.); ATTORNEY DOCKET NO.Patent Application

displaying, in the component browser, content items that are associated with the identified words indicative of the subject of the page (i.e., displaying, in a window of the component browser, content items that are associated with the identified words indicative of the subject of the digital page. ‘521 patent claim 12, 20:13-15.); 
in response to a selected one of the displayed suggested content items, adding the selected suggested content item to the explicit digital information of the page using the page editor (i.e., in response to the user selecting one of the displayed suggested content items, adding the selected suggested content item to the explicit textual information of the digital page using the digital page editor. ‘521 patent claim 12, ‘521 patent claim 12, 20:16-19.).  

Regarding dependent claim 13, the ‘521 patent claims recite:
wherein the page contains no assets, and wherein the extracted digital information comprises a filename of the page (i.e., ‘521 patent claim 13, 19:20-22.).  

Regarding dependent claim 14, the ‘521 patent claims recite:
wherein determining from the extracted digital information one or more words indicative of a subject of the page comprises determining the words having the highest frequency in the extracted textual information according to a term frequency - inverse document frequency (TF-IDF) analysis (i.e., ‘521 patent claim 14, 19:23-28.).
  
Regarding dependent claim 15, the ‘521 patent claims recite:
wherein the page contains image content items, and wherein the extracted digital information comprises keyword tags of the image content items (i.e., ‘521 patent claim 15, 19:29-32.).  

Regarding dependent claim 16, the ‘521 patent claims recite:
wherein the page contains image content items, and wherein the extracted digital information comprises summaries of the image content items (i.e., ‘521 patent claim 16, 19:33-36.).  

Regarding dependent claim 17, the ‘521 patent claims recite:
wherein the page and contains one or more of: digital content items and image content items, and wherein the extracted digital information comprises metadata of the any included digital content items and image content items (i.e., ‘521 patent claim 17, 19:37-41.).




Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,423,114 in view of claims 1-17 of U.S. Patent No. 11,216,521.

Regarding independent claim 1, the ‘114 patent claims recite:
A method for generating content suggestions in a web content management service, the method comprising (i.e., A system (method) for generating content suggestions in a web content management service. ‘114 patent, claim 1, 17:66-67.): 
accessing, in a page editor, a page (i.e., a digital page editor which is coupled to the content repository, wherein the digital page editor edits a digital page (accessing, in a page editor, a page). ‘114 patent, claim 1, 18:5-8.);
executing, from the page editor, a component browser, wherein the component browser is configured to enable viewing of a set of content items and corresponding metadata stored in a content repository of the web content management service; 
The ‘114 patent claims recite that, a component browser coupled to the digital page editor, wherein the component browser is configured to enable viewing of the one or more content items stored in the content repository (executing, from the page editor, a component browser, wherein the component browser is configured to enable viewing of a set of content items stored in a content repository of the web content management service) and to enable selection of a first content item of the one or more content items. ‘114 patent, claim 1, 18:9-13.  
The ‘114 patent claims do not recite corresponding metadata. 
However, the ‘521 patent claims recite launching, from the digital page editor, a component browser, wherein the component browser is configured to enable viewing of a set of digital content items and corresponding metadata (corresponding metadata) stored in a content repository of the web content management service. ‘521 patent, claim 1, 17:57-61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims using the corresponding metadata of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items. ’521 patent, claim 1, 17:57-61, 17:54-18:57.
providing digital page information from the component browser to a web content management server, wherein the page information enables the web content management server to automatically access digital information of the page including explicit digital content of the page and any digital metadata contained in tags of content items in the page which are stored in the content repository;
The ‘114 patent claims recite that, system comprising: a web content management server; a content repository coupled to the web content management server, wherein the content repository stores one or more content items; a digital page editor which is coupled to the content repository, wherein the digital page editor edits a digital page and retrieves ones of the one or more content items stored in the content repository; a component browser coupled to the digital page editor (providing digital page information from the component browser), wherein the component browser is configured to enable viewing of the one or more content items stored in the content repository and to enable selection of a first content item of the one or more content items; a search engine coupled to the web content management server; a runtime environment coupled to the web content management server and the search engine; wherein the web content management server extracts textual information from the digital page (providing digital page information from the component browser to a web content management server, wherein the page information enables the web content management server to automatically access (extract) digital information of the page including explicit digital content of the page of content items in the page which are stored in the content repository). ‘114 patent, claim 1, 18:1-26.
As similarly discussed above, the ’114 patent claims do not recite and any digital metadata contained in tags  
However, the ‘521 patent claims recite that, providing digital page information from the component browser to a web content management server, wherein the digital page information enables the web content management server to automatically access textual (digital) information of the digital page including explicit textual content of the digital page and any textual metadata contained in tags of content items (and any digital metadata contained in tags) in the digital page which are stored in the content repository. ‘521 patent, claim 1, 17:63-18:2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims using the corresponding metadata and any digital metadata contained in tags of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items. ’521 patent, claim 1, 17:63-18:2, 17:54-18:57.
analyzing the digital content and the digital metadata of the page and identifying one or more words indicative of a subject of the page, the one or more words including a set of words having a highest term frequency according to a term-weighting analysis; 
The ‘114 patent claims recite that, wherein the web content management server extracts textual information from the digital page, performs a term frequency analysis on the extracted textual information (analyzing the digital content), the term frequency analysis identifying a plurality of words having the highest term frequencies in the digital page (identifying one or more words, the one or more words including a set of words having a highest term frequency); wherein at least one of the plurality of permutations of the one or more words identified by the TF-IDF analysis comprises an arrangement in which ones of the one or more words identified by the TF-IDF analysis having higher frequencies are positioned to receive greater weights in the suggested content query, and ones of the one or more words identified by the TF-IDF analysis having lower frequencies are positioned to receive lower weights  (according to a term-weighting analysis) in the query. ‘114 patent, claim 1, 18:18-42.
The ‘114 patent claims do not specifically recite analyzing the digital content “and the digital metadata” of the page and identifying one or more words “indicative of a subject” of the page. 
However, the ‘521 patent claim 1 recites The ‘521 patent claim 1 recites analyzing the textual (digital) content and the textual (digital) metadata of the digital page and identifying from the textual content and the textual metadata one or more words indicative of a subject of the digital page, the one or more words including a set of words having a highest term frequency (analyzing the digital content and the digital metadata of the page and identifying one or more words indicative of a subject of the page) according to a term frequency-inverse document frequency (TF-IDF) analysis. ‘521 patent, claim 1,18:3-9. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims to include analyzing the digital content and the digital metadata of the page and identifying one or more words indicative of a subject of the page of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items. ’521 patent, claim 1, 18:3-9, 17:54-18:38.
The ‘114 patent claims do not specifically recite:
generating a suggested content query based at least in part on the identified words indicative of the subject of the page by generating an initial query that contains the set of words having the highest term frequency and providing the initial query to a runtime environment which generates a content permutations query that includes a plurality of permutations of the set of words having the highest term frequency, wherein the content permutations query is the suggested content query;
forwarding the suggested content query to a search engine which is configured to search for content items stored in the content repository of the web content management service;
receiving from the search engine one or more suggested content items responsive to the suggested content query, wherein the one or more suggested content items comprise content items stored in the content repository of the web content management service that are retrieved based on the identified words indicative of the subject of the page;
displaying in the component browser, the one or more suggested content items to a user of the page editor; and 
in response to a selected one of the suggested content items in the component browser, adding the selected one of the suggested content items to the explicit digital information of the page using the page editor
However, the ‘521 patent claims recite: 
generating a suggested content query based at least in part on the identified words indicative of the subject of the digital page by generating an initial query that contains the set of words having the highest term frequency and providing the initial query to a runtime environment which generates a second query that includes a plurality of permutations of the set of words having the highest term frequency, wherein the second query is the suggested content query. ‘521 patent, claim 1, 18:10-19.); 
submitting (forwarding) the suggested content query to a search engine which is configured to search for content items stored in the content repository of the web content management service. ‘521 patent, claim 1, 18:20-23.
receiving from the search engine one or more suggested content items responsive to the suggested content query, wherein the one or more suggested content items comprise content items stored in the content repository of the web content management service that are retrieved based on the identified words indicative of the subject of the digital page. ‘521 patent, claim 1, 18:24-30. 
displaying, in a window of the component browser, the one or more suggested content items to a user of the digital page editor. ‘521 patent, claim 1, 18:31-33.
and in response to the user selecting one of the suggested content items in the window of the component browser, adding the selected one of the suggested content items to the explicit textual information of the digital page using the digital page editor. ‘521 patent, claim 1, 18:34-38.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims to include generating and forwarding a suggested content query to a search engine, receiving suggested content items from the search engine, displaying suggested content items to the user and added user selected content items to the page of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items and help the user add content items to a page being edited. ’521 patent, claim 1, 18:3-9, 17:54-18:38.

Dependent claims 2-11 are similarly rejected based on the their respective independent parent claim 1 and the rejections of claims 2-11 as set forth and discussed above.

Regarding independent claim 12, the ‘114 patent claims recite:
A method for generating content suggestions in a web content management service, the method comprising (i.e., A system (method) for generating content suggestions in a web content management service. ‘114 patent, claim 1, 17:66-67.): 
accessing, in a page editor, a page (i.e., a digital page editor which is coupled to the content repository, wherein the digital page editor edits a digital page (accessing, in a page editor, a page). ‘114 patent, claim 1, 18:5-8.);
executing, from the page editor, a component browser, wherein the component browser is configured to enable viewing of a set of content items and corresponding metadata stored in a content repository of the web content management service;
The ‘114 patent claims recite that, a component browser coupled to the digital page editor, wherein the component browser is configured to enable viewing of the one or more content items stored in the content repository (executing, from the page editor, a component browser, wherein the component browser is configured to enable viewing of a set of content items stored in a content repository of the web content management service) and to enable selection of a first content item of the one or more content items. ‘114 patent, claim 1, 18:9-13.  
The ‘114 patent claims do not recite corresponding metadata. 
However, the ‘521 patent claims recite launching, from the digital page editor, a component browser, wherein the component browser is configured to enable viewing of a set of digital content items and corresponding metadata (corresponding metadata) stored in a content repository of the web content management service. ‘521 patent, claim 1, 17:57-61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims using the corresponding metadata of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items. ’521 patent, claim 1, 17:57-61, 17:54-18:57.
automatically extracting digital information from one or more of the page and any assets contained in the page, the digital information including explicit digital content of the page and any digital metadata contained in tags of content items in the page and any digital assets contained in the digital page which are stored in the content repository; 
The ‘114 patent claims recite that, system comprising: a web content management server; a content repository coupled to the web content management server, wherein the content repository stores one or more content items; a digital page editor which is coupled to the content repository, wherein the digital page editor edits a digital page and retrieves ones of the one or more content items stored in the content repository; a component browser coupled to the digital page editor, wherein the component browser is configured to enable viewing of the one or more content items stored in the content repository and to enable selection of a first content item of the one or more content items; a search engine coupled to the web content management server; a runtime environment coupled to the web content management server and the search engine; wherein the web content management server extracts textual information from the digital page (automatically extracting digital information from one or more of the page, the digital information including explicit digital content of the page). ‘114 patent, claim 1, 18:1-26.
The ’114 patent claims do not specifically recite and any assets contained in the page and any digital metadata contained in tags of content items in the page and any digital assets contained in the digital page which are stored in the content repository.
 However, the ‘521 patent claims recite that, automatically extracting textual information from one or more of the digital page and any digital assets contained in the digital page, the textual information including explicit textual content of the digital page and any textual metadata contained in tags of content items in the digital page and any digital assets contained in the digital page which are stored in the content repository. ‘521 patent claim 12, 19:30-37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims to include extracting digital information from any assets contained in the page and any digital metadata contained in tags of content items in the page and any digital assets contained in the digital page which are stored in the content repository of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items. ’521 patent, claim 1, 17:57-61, 17:54-18:57.
determining one or more words indicative of a subject of the page, the one or more words including a set of words having a highest term frequency according to a term-weighting analysis, and by generating an initial query that contains the set of words having the highest term frequency in the page and providing the initial query to a runtime environment which generates a content permutations query that includes a plurality of permutations of the set of words having the highest term frequency;
The ‘114 patent claims recite that, wherein the web content management server extracts textual information from the digital page, performs a term frequency analysis on the extracted textual information, the term frequency analysis identifying a plurality of words having the highest term frequencies in the digital page (determining one or more words, the one or more words including a set of words having a highest term frequency); wherein at least one of the plurality of permutations of the one or more words identified by the TF-IDF analysis comprises an arrangement in which ones of the one or more words identified by the TF-IDF analysis having higher frequencies are positioned to receive greater weights in the suggested content query, and ones of the one or more words identified by the TF-IDF analysis having lower frequencies are positioned to receive lower weights  (according to a term-weighting analysis) in the query. ‘114 patent, claim 1, 18:18-42.
The ‘114 patent claims do not specifically recite determining one or more words indicative of a subject of the page, and by generating an initial query that contains the set of words having the highest term frequency in the page and providing the initial query to a runtime environment which generates a content permutations query that includes a plurality of permutations of the set of words having the highest term frequency.
However, the ‘521 patent claims recite determining from the extracted textual content and the textual metadata one or more words indicative of a subject of the digital page, the one or more words including a set of words having a highest term frequency according to a term frequency-inverse document frequency (TF-IDF) analysis, and by generating an initial query that contains the set of words having the highest term frequency in the digital page and providing the initial query to a runtime environment which generates a second query that includes a plurality of permutations of the set of words having the highest term frequency. ‘521 patent claim 12, 19:38-20:7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims to include determining one or more words indicative of a subject of the page, and by generating an initial query that contains the set of words having the highest term frequency in the page and providing the initial query to a runtime environment which generates a content permutations query that includes a plurality of permutations of the set of words having the highest term frequency of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items. ’521 patent, claim 1, 17:57-61, 17:54-18:57.
The ‘114 patent claims do not specifically recite:
querying a search engine using the content permutations query; searching the content repository of the web content management service for content items having one or more of the identified words indicative of the subject of the page; displaying, in the component browser, content items that are associated with the identified words indicative of the subject of the page; and in response to a selected one of the displayed suggested content items, adding the selected suggested content item to the explicit digital information of the page using the page editor
However, the ‘521 patent claims recite querying a search engine using the second query; searching the content repository of the web content management service for content items having one or more of the identified words indicative of the subject of the digital page. ‘521 patent claim 12, 20:8. searching the content repository of the web content management service for content items having one or more of the identified words indicative of the subject of the digital page. ‘521 patent claim 12, 20:9-12. ATTORNEY DOCKET NO.Patent Applicationdisplaying, in a window of the component browser, content items that are associated with the identified words indicative of the subject of the digital page. ‘521 patent claim 12, 20:13-15. in response to the user selecting one of the displayed suggested content items, adding the selected suggested content item to the explicit textual information of the digital page using the digital page editor. ‘521 patent claim 12, ‘521 patent claim 12, 20:16-19.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for generating content suggestions of the ‘114 patent claims to include the querying a search engine, searching the content repository for the content items, displaying the content items associated with the identified words indicative of the subject of the page, and adding the user selected content items to the page of the ‘521 patent claims, with a reasonable expectation of success, in order to identify and suggest content items and help the user add content items to a page being edited. ’521 patent, claim 1, 18:3-9, 17:54-18:38.

Dependent claims 13-17 are similarly rejected based on the their respective independent parent claim 12 and the rejections of claims 13-17 as set forth and discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144